Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,5-8,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20160343308) in view of Akiba et al (US 6292439)
Regarding Claim 1,
Hasegawa et al discloses (Fig. 2) a display panel (1a); and a transflective reflector (4a) disposed on a viewing surface side of the display panel, the transflective reflector (4A) including a reflective polarizer (18).
Hasegawa et al does not disclose the reflective polarizer being chromatic and/or the transflective reflector further including a chromatic layer on a side closer to the viewing surface than the reflective polarizer.
Akiba et al discloses (Fig. 4) a chromatic layer (color filter element 18) on a side closer to the viewing surface than the reflective polarizer (an absorptive polarizer which would be element 14).

Regarding Claim 5,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses wherein the transflective reflector further includes, on a side closer to the viewing surface than the reflective polarizer, at least one selected from the group consisting of a chromatic adhesive layer, a chromatic sheet, and a chromatic front surface plate (17b, is a glass substrate which would be attached to the chromatic layer (18) of Akiba. 
Regarding Claim 6,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses wherein the display device includes a light-shielding layer (case 5, [0068]) in a frame region on a back surface side of the reflective polarizer.
Regarding Claim 7,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses wherein the display device includes an antireflection film (10)[0071] on at least one selected from a back surface of the transflective reflector and a viewing surface of the display panel.
Regarding Claim 8,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses wherein the display device includes a transparent resin filling (adhesive)[0065] a space between the transflective reflector (4a) and the display panel.
Regarding Claim 11,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses wherein the transflective reflector (4a) further includes a switching portion [00175] on a side closer to the viewing surface than the reflective polarizer, and the switching portion is configured to be switchable between a state of transmitting light from the viewing surface side of the display device to the display panel and a state of not transmitting light from the viewing surface side of the display device to the display panel.[0175]
Regarding Claim 12,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses  (abstract) wherein the display panel is a liquid crystal display panel.
Regarding Claim 13,
In addition to Hasegawa et al, Akiba et al, Hasegawa et al discloses an electronic apparatus comprising the display device according to claim 1.

Claim 2,3,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20160343308) and of Akiba et al (US 6292439) in view of Goulding et al (US 6466297)
Regarding Claim 2,
Hasegawa et al and Akiba et al discloses everything as disclosed above.
Hasegawa et al and Akiba et al does not disclose wherein the transflective reflector satisfies a proportion of a minimum reflectance to a maximum reflectance in a wavelength band from 400 to 700 nm of 5% to 50%.

It would have been obvious to one of ordinary skill in the art to modify Hasegawa et al and Akiba et al to include Goulding et al’s transflective reflector satisfies a proportion of a minimum reflectance to a maximum reflectance in a wavelength band from 400 to 700 nm (column 5, lines 51-55) of 5% to 50% (column 7, lines 43-47) motivated by the desire to gain brightness to the display.
Regarding Claim 3,
In addition to Hasegawa et al, Akiba et al and Goulding et al, Goulding et al discloses wherein the transflective reflector in a plan view has a reflectance (column 5, lines 51-55).
Regarding Claim 10,
In addition to Hasegawa et al, Akiba et al and Goulding et al, Goulding et al discloses disclose wherein the reflective layer has a reflectance in a wavelength band from 400 to 700 nm falling within a range of 1% to 10%.(column 7, lines 43-47)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20160343308) and of Akiba et al (US 6292439) in view of Polak et al (US 20080316397)
Regarding Claim 4,
Hasegawa et al and Akiba et al discloses everything as disclosed above.
Hasegawa et al and Akiba et al does not disclose wherein the reflective polarizer is chromatic. 

It would have been obvious to one of ordinary skill in the art to modify Hasegawa et al and Akiba et al to include Polak et al’s colored reflective polarizer motivated by the desire to exhibit a predetermined color (abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20160343308) and of Akiba et al (US 6292439) in view of Ohmuro et al (US 20160349573)
Regarding Claim 9,
Hasegawa et al and Akiba et al discloses everything as disclosed above.
Hasegawa et al and Akiba et al do not disclose wherein the display device includes a reflective layer between the reflective polarizer and the light-shielding layer.
Ohmuro et al disclose wherein the display device includes a reflective polarizer made of reflective layer under  reflective polarizer. Therefore, the reflective layer is between the reflective polarizer and the light-shielding layer of Hasegawa .[0161]
It would have been obvious to one of ordinary skill in the art to modify Hasegawa et al and Akiba et al to include Ohmuro et al’s reflective layer between the reflective polarizer and the light-shielding layer motivated by the desire to provide a reflective polarizer.[0161]

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 20160343308) and of Akiba et al (US 6292439) in view of Ventelon et al (US 20090153988)
Regarding Claim 14,
Hasegawa et al and Akiba et al discloses everything as disclosed above.

Ventelon et al discloses wherein the electronic apparatus further includes a chromatic case housing the display device, and the chromatic case and the transflective reflector have a color difference AE of 0 or more and 6.5 or less.([0013]..these are overlapping ranges of the claimed range)
It would have been obvious to one of ordinary skill in the art to modify Hasegawa et al and Akiba et al to include Ventelon et al’s electronic apparatus further includes a chromatic case housing the display device, and the chromatic case and the transflective reflector have a color difference AE of 0 or more and 6.5 or less motivated by the desire to provide an efficient transflective reflector.[0013]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871